Citation Nr: 1112614	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  10-08 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for lumbar osteoarthritis, claimed as a back condition.

2.  Entitlement to service connection for cervical spine spondylosis with foraminal stenosis, claimed as a neck condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

The Veteran presented testimony at a Videoconference hearing chaired by the undersigned Veterans Law Judge in December 2010.  A transcript of the hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA's duty to assist includes the duty to obtain records in the custody of a Federal department or agency, including medical and other records from VA facilities.  38 C.F.R. § 3.159(c)(2) (2010).  

In his December 2010 Videoconference hearing, the Veteran reported receiving treatment in the 1970s, 1980s, and 1990s from VA facilities in Memphis, TN.  Though VA has obtained records of the Veteran's VA treatment dated since 2001, these earlier records have not been obtained.  Thus, the Veteran's claim must be remanded in order that the RO/AMC may attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, (e.g., having the Veteran precisely identify the facilities and dates of treatment), appropriate attempts should be made to obtain copies of the Veteran's claimed treatment at a Memphis VA facility in the 1970s, 1980s, and 1990s.  All obtained records should be associated with the claims file.  

2.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

